Opinion by
President Judge Crumlish, Jr.,
The Philadelphia County Common Pleas Court, by order, denied Raymond Capra’s Motion to Strike-Off Lien. Capra appeals. We affirm.
Capra received, by mail, from the City of Philadelphia, Department of Licenses and Inspections, a violation notice giving him ten days to repair the roof of his property. When Capra failed to comply, the City undertook the repair, abated the nuisance, and billed Capra by mail. Capra neither responded nor acknowledged the violation notice or the bill. The City lien against his property followed.
Capra, although never denying that he received both-the notice and the billing, asserts that the motion should be granted because of procedural defects in the notice and the lien filing. These contentions are without merit, and we affirm on the able opinion of Braig, J., below Pa. D. & C.3d (1981).1
Affirmed.
*382Order
The Philadelphia County Common Pleas Court order, No. 198 M.L.D. June Term, 1976, dated September 11, 1981, is hereby affirmed.

 The lower court opinion discusses the time period in which a lien may be filed. We note that in a recent case our Court also reached the conclusion that these liens may be filed at any time. Sanft v. Borough of West Grove, 63 Pa. Commonwealth Ct. 366, 437 A.2d 1332 (1981).